BALEY, Judge.
Defendant testified in his own behalf and was cross-examined about prior criminal convictions. He complains in his only assignment of error that the State did not first inquire about whether there were any convictions before proceeding to examine him about the specific convictions — all of which he admitted.
For purposes of impeachment a defendant in a criminal case who takes the stand as a witness in his own behalf may be cross-examined with respect to prior conviction of crime. State v. Miller, 281 N.C. 70, 189 S.E. 2d 618; State v. Blackwell, 276 N.C. 714, 174 S.E. 2d 534, cert. denied, 400 U.S. 946; 1 Stansbury, N. C. Evidence (Brandis rev.), § 112.
While defendant may no longer be asked if he has been indicted or arrested for a specific offense, State v. Williams, 279 N.C. 663, 185 S.E. 2d 174, “the decision in Williams did not change the rule that for purposes of impeachment a witness may be asked whether he has committed specific criminal acts or *282been guilty of specified reprehensible conduct.” State v. Gainey, 280 N.C. 366, 373, 185 S.E. 2d 874, 879; accord, 1 Stansbury, supra, § 111.
Control of the cross-examination was within the discretion of the trial court, and we find no abuse of discretion.
No error.
Chief Judge Brock and Judge Parker concur.